     DAVID D. FISCHER (SBN 224900)
1    LAW OFFICES OF DAVID D. FISCHER, APC
2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
3    (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
4
     davefischer@yahoo.com – E-mail
5
     Attorney for Defendant
6    JORGE LAMAS
7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
8
                              EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                  )
11                                              )       No. 2:19-CR-00192 MCE
                                                )
12         Plaintiff,                           )       STIPULATION AND ORDER
                                                )       CONTINUING THE STATUS
13
     v.                                         )       CONFERENCE TO JANUARY 9, 2020,
                                                )       AT 10:00 A.M.
14                                              )
     JORGE LAMAS,                               )
15                                              )
                                                )
16         Defendant.                           )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21

22                                      STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, JORGE
24   LAMAAS, by and through his undersigned defense counsel, and the United States of
25   America, by and through its counsel, and JUSTIN LEE Assistant U.S. Attorney, that the
26   status conference presently set for December 4, 2019, should be continued to January 9,
27   2020, at 10:00 a.m., and that time under the Speedy Trial Act should be excluded from
28   between those dates.


     STIPULATION AND ORDER                          1
1           The reasons for the continuance are that the defense has received some discovery
2    in the Spanish language and will need to have it interpreted. Additionally, the defense is
3    awaiting additional reports and other information. Defense counsel needs more time to
4    review the discovery, conduct investigation, and otherwise prepare for trial.         The
5    continuance is also necessary to ensure continuity of counsel. Accordingly, the time
6    between December 4, 2019 and January 9, 2020, should be excluded from the Speedy
7    Trial calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local
8    Code T-4 for defense preparation. The parties stipulate that the ends of justice served by
9    granting this continuance outweigh the best interests of the public and the defendant in a
10   speedy trial. 18 U.S.C. §3161(h)(7)(A).
11

12   Dated: November 27, 2019                                U.S. ATTORNEY
13
                                                      by:    /s/ David D. Fischer for
14                                                           JUSTIN LEE
                                                             Assistant U.S. Attorney
15
                                                             Attorney for Plaintiff
16

17

18   Dated: November 27, 2019                                /s/ David D. Fischer
                                                             DAVID D. FISCHER
19                                                           Attorney for Defendant
20                                                           JORGE LAMAS

21
                                             ORDER
22
            IT IS SO ORDERED.
23
     Dated: December 11, 2019
24

25

26

27

28




     STIPULATION AND ORDER                        2
